                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

    David P. Donovan,

                  Plaintiff,                       Civil Action No. 1:20-cv-1344

    v.

    Beth A. Wilkinson,

                  Defendant.



                           NOTICE OF FILING A MOTION TO SEAL

         Pursuant to Local Civil Rule 5, Defendant provides this Notice of Filing a Motion to Seal.

Parties and non-parties may submit memoranda1 in support or in opposition to the Motion to File

Defendant’s Prehearing Memorandum Under Seal within seven (7) days. If no objection is filed

within seven (7) days, the Court may treat the motion as uncontested.

Dated: November 20, 2020                      Respectfully submitted,

                                              Defendant


                                              By: /s/ Thomas G. Connolly
                                              Thomas G. Connolly (VA Bar No. 29164)
                                              Thomas B. Mason (pro hac vice forthcoming)
                                              Jared Paul Marx (VA Bar No. 91213)
                                              HARRIS, WILTSHIRE & GRANNIS, LLP
                                              1919 M Street NW, 8th Floor
                                              Telephone: (202) 730-1300
                                              Fax: (202) 730-1301
                                              tconnolly@hwglaw.com
                                              tmason@hwglaw.com
                                              jmarx@hwglaw.com

                                              Counsel for Defendant

1
    All or parts of these memoranda may be designated as confidential.
                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, I caused a true copy of the foregoing to be served by

ECF on the following:


                                       Cathy A. Hinger
                                        Lela M. Ames
                             WOMBLE BOND DICKINSON LLP
                             1200 Nineteenth Street, NW, Suite 500
                                   Washington, D.C. 20036




Dated: November 20, 2020                             /s/ Thomas G. Connolly
                                                     Thomas G. Connolly
